FILED
                             NOT FOR PUBLICATION                              OCT 06 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLARENCE HAYWOOD,                                 No. 08-56338

               Plaintiff - Appellant,             D.C. No. 5:03-cv-00996-DT

  v.
                                                  MEMORANDUM *
STEPHEN J. HILLMAN, Magistrate
Judge; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                   Dickran M. Tevrizian, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Clarence Haywood, a former California state court prisoner, appeals pro se

from the district court’s vexatious litigant order in his action under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
against various judicial and quasi-judicial officers. We have jurisdiction under 28

U.S.C. § 1291. We review for abuse of discretion, Molski v. Evergreen Dynasty

Corp., 500 F.3d 1047, 1056-57 (9th Cir. 2007) (per curiam), and we affirm.

      The district court did not abuse its discretion by rejecting pleadings that

Haywood tried to file in violation of a vexatious litigant order that had been

entered after giving him notice and an opportunity to be heard, developing a record

for review, making findings of previous harassment and frivolous filings, and

narrowly tailoring the remedy. See id. at 1057 (explaining four factors that district

courts must examine before entering pre-filing review orders against vexatious

litigants). The record establishes that Haywood tried to circumvent, not comply

with, the vexatious litigant order, which required him to obtain leave of court

before filing future proceedings with an affidavit verifying under penalty of perjury

that the matters alleged in his proposed pleading were not frivolous and had not

been previously raised. Cf. In re Fillbach, 223 F.3d 1089, 1090 (9th Cir. 2000)

(affirming dismissal of a bankruptcy petition filed to circumvent a vexatious

litigant order entered in bankruptcy court).

      Haywood’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                       08-56338